Citation Nr: 1412934	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-27 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Posttraumatic Stress Disorder (PTSD)

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as stress, depression and insomnia.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as stress, depression, and insomnia, on a de novo basis. 

5.  Entitlement to an earlier effective date prior to September 13, 2007 for a 50 percent disability rating for headaches.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to February 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In January 2011, the Veteran testified at a Videoconference Hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.

The Board notes that the issue on the title page is "service connection for a psychiatric disorder" rather than "a mood disorder" as characterized by the RO in the most recent supplemental statement of the case or the constellation of symptoms initially claimed by the Veteran.  This is significant because the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the Clemons' decision, the issue on appeal is not just limited to the Veteran's purported entitlement to service connection for depressive disorder, but also includes the various other psychiatric disorders to include PTSD and a psychotic disorder that have been diagnosed as well.  

The issues of entitlement to service connection for PTSD; entitlement to service connection for an acquired psychiatric disorder, claimed as stress, depression and insomnia; entitlement to an earlier effective date for a 50 percent disability rating for headaches; and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 20, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus was requested.

2.  An April 2006 rating decision, in pertinent part, denied service connection for stress, depression and insomnia.  The Veteran was notified of this decision the next month and submitted a notice of disagreement in November 2006, but did not submit a timely substantive appeal.

3.  The evidence received since the April 2006 rating decision is not cumulative or redundant of evidence previously of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The April 2006 rating decision which denied service connection for stress, depression and insomnia is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2013).

3.  The evidence received since the April 2006 denial is new and material, and the requirements for reopening the claim for service connection for an acquired psychiatric disorder, claimed as stress, depression and insomnia, have been met. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (a) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time or during the course of hearing on the record before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).  During his Board hearing, the Veteran withdrew his appeal concerning entitlement to service connection for diabetes and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

New and Material Evidence

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board notes that, in the instant case, the RO appears to have considered the issue on the merits.  However, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

An April 2006 rating decision, in pertinent part, denied service connection for stress, depression and insomnia.  The Veteran was notified of this decision the next month and submitted a notice of disagreement in November 2006, but did not submit a timely substantive appeal after the March 2007 statement of the case was issued.  He also failed to submit any new and material evidence for this issue within the appeal period.  Thus, the April 2006 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302 (2013).  Therefore, new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).

The relevant evidence of record at the time of the April 2006 decision includes service treatment records, VA treatment records and the Veteran's statements.  Such evidence failed to demonstrate a diagnosis of an acquired psychiatric disorder or any relationship of the indicated symptomatology to service, and thus the claim was denied.  

The pertinent evidence added to the record since the April 2006 rating decision consists of post-service treatment records, hearing testimony and the Veteran's submitted contentions.  

The objective evidence received since the last final rating decision includes an April 2010 VA treatment record reflecting a possible link between the Veteran's symptoms of depression and his service-connected headaches.  Additionally, a March 2009 private treatment note indicates that the Veteran's chronic medical conditions, to include his peptic ulcer and headaches, caused his mood disorder with depression, anxiety with panic attacks, insomnia, mental slowing and short term memory problems.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for an acquired psychiatric disorder is reopened.

The Veteran's claim for service connection for an acquired psychiatric disorder on a de novo basis will be further addressed in the remand section at the end of this decision. 

Concerning the Veteran's application to reopen the previously denied service connection claim, and the underlying merits of such claim, the Board notes that the evidence currently of record is sufficient to enable a fully favorable disposition.  As such, further discussion of the VCAA as to these claims is moot.


ORDER

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus is dismissed.

New and material evidence having been received, the Veteran's claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

Unfortunately, remand is required for further development of the remaining issues.

Concerning the Veteran's claim for service connection for an acquired psychiatric disorder, a November 2007 VA treatment note indicates that the Veteran had cognitive problems probably from neurosyphilis; also saying that the Veteran had a history of PTSD and nightmares but that did not appear to be the actual problem, diagnosing the Veteran with Rule Out Psychosis NOS.  A March 2008 VA treatment note appears to indicate the Veteran has PTSD but without identification of a stressor.  Additionally, as noted above, an April 2010 VA treatment note indicates "chronic headaches which may be at least as not likely to be associated with the patient's depressive symptoms..."; also noting the Veteran's history of syphilis status post treatment.  Thus, as the current medical evidence is contradictory, the Board finds that the Veteran should be afforded a VA examination to determine if he has any current psychiatric disabilities which are related to service or any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4).

The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his Social Security benefit must be requested.

Additionally, it is unclear from the record when and where the Veteran first received psychiatric treatment.  Thus, the RO/AMC should ask the Veteran where and when he first received psychiatric treatment and any corresponding treatment records should be requested and associated with the claims file.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With regard to the Veteran's claims for service connection on a secondary basis, although the Veteran was provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), that notice did not advise the Veteran of the elements of service connection on a secondary basis.  Thus, the Veteran must be so notified on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter which provides the required notice in response to his claim for service connection for an acquired psychiatric disorder on a secondary basis.  

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Obtain and associate with the claims file relevant VA treatment records from the Little Rock VA healthcare system dating from 2010 to the present that are not already associated with the claims file.

4.  The Veteran should be specifically asked where and when he was first treated for psychiatric problems.  After securing any necessary authorization, obtain and associate with the claims file any additional pertinent records adequately identified by the Veteran.

5.  After completion of the above actions to the extent possible, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the stressor(s), should be identified.  

With respect to all acquired psychiatric disorders currently present or present at any time during the pendency of this claim, specifically considering a psychotic disorder, the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  The examiner should additionally indicate if it is at least as likely as not, based on any credible evidence of record, that the Veteran had psychosis that manifested to a degree of 10 percent or more within one year of his most recent period of active duty.

The examiner should also consider whether any current psychiatric disorder is secondary to or aggravated (permanently increased in severity beyond the natural progression) by any of the Veteran's service connected disabilities to include peptic ulcer disease, headaches or hypertension.  If aggravation is found, a baseline severity of the disability prior to aggravation must be established.  

The examiner must consider any existing opinions of record, to include the March 2009 private treatment note as well as VA treatment records which attribute the Veteran's psychiatric problems to his neurosyphilis.  If the examiner attributes the Veteran's psychiatric problems to neurosyphilis, is it as likely as not that the neurosyphilis was incurred due to active service?

The rationale for all opinions expressed should also be provided.  If the examiner is unable to express any portion of the requested opinion without speculation, the reasons and bases for that opinion should also be provided, and any missing evidence that might enable the examiner to provide the opinion should be identified. 

6.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


